 MADISON INDUSTRIES OF GEORGIAMadison Industries,Inc. of GeorgiaandSheet MetalWorkers,InternationalAssociation,AFL-CIO,Local 380.Case 10-CA-7763June 9, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn November 25, 1969, Trial Examiner MortonD. Friedman issued his Decision in the above-enti-tled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner further found that theRespondent had not engaged in certain other unfairlaborpracticesalleged in the complaint, andrecommended that those allegations be dismissedThereafter, the General Counsel filed exceptions totheDecision and a supporting brief, and theRespondent filed cross-exceptions and a supportingbrief, along with a brief in answer to the exceptionsof the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions,2 and recommen-dations of the Trial Examiner, except as hereinmodified.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National Labor'The Trial Examiner apparently made inadvertent errors with respect tocertain dates They are hereby corrected as follows in the first paragraphof section 111, B, the dateApril 8, 1969,is changed to March10, 1969, andin the fourth sentenceof that paragraphMarch10 is changed to April 8, inthe fifth paragraphof section 111, B, April10 is changedto April 9We do not agree with the Trial Examiner that the RespondentviolatedSection 8(a)( I) by its reiterationon May 6 ofa promise to increase s agesmade before the adventof the UnionSince the employeeswere au are ofthe increase,we do not believethatRespondent's reference to it unla%% fullyinterfered with the employees'choice as to their bargaining representativeSeeWilliamL Bntuiell Co ,Inc , 170 NLRB 204,Stater'rJohnruntilleMeats,lnt, 174 NLRB No 94183 NLRB No. 16131Relations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Madison Industries,Inc. of Georgia, its officers, agents, successors, andassigns, shalltake the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:1.Delete paragraph 1(d) and renumber para-graph 1(e) as 1(d).2.Delete the second paragraph of the noticemarked "Appendix."TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEMORTON D. FRIEDMAN,Trial Examiner: Upon acharge filedon April 29, 1969, bySheetMetalWorkers, InternationalAssociation,AFL-CIO,Local 380,herein called the Union,the RegionalDirector for Region 10 of the National Labor Rela-tions Board,herein called the Board, issued a com-plaint on June 11, 1969, on behalf of the GeneralCounsel of the Board against Madison Industries,Inc. of Georgia,herein called the Respondent orthe Company,alleging violations of Section 8(a)( 1 )and (3) of the National Labor Relations Act, asamended(29 U.S C.,Sec. 151,et seq.),hereincalled the Act. In itsduly filedanswer to the com-plaint,the Respondent,while admitting certain al-legations of the complaint,denied the commissionof any unfair labor practices.Pursuant to notice,the hearing in this case washeld before me in Atlanta, Georgia,on July 15 and16, 1969.All partieswere represented and were af-forded full opportunity to be heard,to introducerelevant evidence,to present oral argument, andto file briefs.Briefs were filed by counsel for theGeneral Counsel and for the Respondent. Uponconsideration of the entire record,including thebriefs of the parties,and upon my observation ofeach of the witnesses as they appeared before me,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Georgia corporation, main-tains an office and place of business in Conyers,Georgia, where it is engaged in the metal fabricationand installation of service stations.During thecalendar year immediately preceding the issuanceof the complaint herein, a representative period,Respondent sold and shipped products directly tocustomers outside the State of Georgia and per-formed services outside the State of Georgia of avalue in excess of $50,000.It is admitted, and I find, that Respondent is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act427-258 O-LT - 74 - 10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDrepresentative of the Union at a truckstop. Presentat that meeting, among other employees, was TonyBlack, another of the alleged discriminatees. Atthatmeeting, the employees compared the con-tracts between various unions and other Madisoncompanies, one at Phoenix, Arizona, another atTulsa,Oklahoma, and a third at Los Angeles,California.Thereafter,onMarch 10, Littletontalked with Mr. Ken Hurst, a business representa-tive of the Union Littleton asked Hurst to call ameeting of the employees to further the interest ofthe Union in the plant. Littleton also wanted to seesome of the contracts which the Union had withother companies.After getting the contracts together on April 23,Hurst called Littleton and set up a meeting forApril 24, the following day, as soon as the peoplequit work for the day. The meeting was scheduledto take place at the Veterans of Foreign Wars ClubinConyers, Georgia. On April 24, the meetingbegan as scheduled about 4:30 p.m The meetingtook place in a large room which was about 40 feetfrom the main entrance door of the club. Thosesitting around the table at the meeting had a clearview of the entranceway to the club and anyone en-tering the club through the main entrance couldclearly see into the room and to the table aroundwhich the employees were assembledSometime after the meeting had started, perhaps15 or 20 minutes later, the main door of the clubopened and Leroy Gibbons, Respondent's plant su-perintendent, and Floyd Holcombe, the metal shopforeman, entered, passed the entrance to the meet-ing room, and went into the club bar. In approxi-mately another 10 or 15 minutes the main dooragainopened and Stephen Frey, Respondent's jobestimator and sales coordinator, entered, passed thedoor of the meeting room, and entered the bar.Thereafter, while the meeting was proceeding, Gib-bons, Holcombe, and Frey passed through the halland passed the door of the meeting room severaltimes.There was ample opportunity for the em-ployees seated around the meeting table to observethis passing and there was equal opportunity forHolcombe, Gibbons, and Frey to see the employeeswho were seated around the table. After the meet-ing broke up and the employees departed, Gibbons,While Frey, Gibbons, and Holcombe were in thebar, Tommy Grenade, an employee and member ofthe club, spoke to Frey and the others and asked ifthey knew that there was "a Madison union meet-ing in there." Grenade said that he had been in themeeting before but he thought drinking beer wasbetter.On the way home from the club, Gibbonstold Frey that he had recognized two employeesfromGibbons' shop, Lonnie Tant and MelvinVaughn.''From credited testimony of KendallHurst,George Littleton TonyBlack, Joel Terry, Mehra Vaughn, and the admissions of Frey'From the testimony of FreyIt is admitted, and I find, that the Union is a labororganization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Background and IssuesDuring the Union's organizational campaignamong the Respondent's employees, the Respon-dent's officers and supervisors observed a meetingheld by the Union and attended by a number of theemployees. In addition, the Respondent announced,in futuro,the granting of an additional holiday anda wage increase. Moreover, one of the Respon-dent's supervisors allegedly interrogated an em-ployee concerning the latter's union preference.Finally, the Respondent in an allegedly economicmove laid off five employees, two of whom wereactive in the Union's organizational drive.The compaint alleges and the General Counselcontends that the Respondent's unilateral grant ofan extra holiday, the promise of a wage increase,the solicitation of employees to form a committeeto deal with the Respondent, and the alleged inter-rogation of an employee by a Respondent super-visor all constituted interference, coercion, andrestraint in violation of Section 8(a)(1 ), of the Act.The General Counsel additionally contends and thecomplaint further alleges that the layoff of the twoactive union adherents by the Respondent was dis-criminatory and occurred as a result of these em-ployees having engaged in concerted and union ac-tivities for the purpose of collective bargaining andother mutual aid or protection. The layoffs were,according to the General Counsel, in violation ofSection 8(a)(3) of the Act.'The Respondent, on the other hand, denies thecommission of any unfair labor practices andproffers what it contends to be a lawful explanationfor each of the alleged acts of interference, coer-cion, and restraint.With regard to the alleged dis-criminatory layoffs, the Respondent contends thatthey were economically motivated only and that theselection of the individuals for layoff was madestrictly on the basis of business necessity and didnot involve discriminatory practice.B. Interference, Coercion, and Restraint1.The eventsThe union activity among Respondent's em-ployees began approximately April 8, 1969,2 whenGeorge Littleton, one of the alleged discriminateesherein,had a meeting with an InternationalIThe complaint does not allege, nor does the General Counsel contend,that the observation of the union meeting by company officials constitutedsurveillanceUnless otheru tse specified all dates herein are in 1969 MADISON INDUSTRIES OF GEORGIATo go back, on April 10, the day Littleton metwith the union representative, Littleton was givenBoard pamphlets to hand out at the plant Thesepamphlets prepared by the Board for the informa-tion of voters in Labor Board elections were thendistributed by Littleton and by Tony Black in andabout the plant. During this distribution, Littletonwas in sight of Floyd Holcombe, whom I findhereinafter to be a supervisor. Black saw anotheralleged supervisor, Turner, as Black was handingout the pamphlets Later on that day ProductionSuperintendent Gibbons was seen by Littleton withone of these pamphlets in his pocket.5On April 25, the day after the meeting at theVeterans of ForeignWars Club, Littleton andBlack, among other employees,' handed out unionauthorization cards both in the company parkinglotand in the plant during nonworking time.Littleton carried the cards he distributed in hispocket in plain sight and handed them out openlyin the plant during break and at lunch. Floyd Hol-combe was present at times when Littleton passedout the cards. Holcombe was approximately 40 or50 feet from Littleton at the time.Later on in the same day, Littleton and Hol-combe had a conversation in which Littleton said toHolcombe that he had seen Holcombe at theVeterans of Foreign Wars hall the night beforeHolcombe answered "Yea, I seen you over theretoo "'Later that same day, April 25, Littleton wasabout to clock out at the end of the workday whenHolcombe approached him and told him thatChristian wanted to see Littleton. When Littletonarrived at Christian's office he was told that he wasto be laid off for lack of work. On the same dayTony Black was also laid off as were two other em-ployees.The details of these layoffs and theRespondent's explanation thereof are treated laterin this Decision.On either May 5 or 6, the Respondent posted anotice on the timeclock in the plant informing theemployees of a new holiday schedule which in-cluded an additional holiday, the day after Thanks-giving.All of the employees who testified with re-gard to this announcement uniformly stated thatthey had never heard prior to that date of any talkor any discussion from management with regard tothe grant of an additional holiday Thus, it is con-cluded and found that this granting of an additionalholiday was not announced at any time before theadvent of the Union's organizing campaignRexE.Baker,theRespondent'sresidentmanager, explained in his testimony that theRespondent's labor relations policy is made by aparent corporation with offices in California. Hefurther testified that soon after Thanksgiving of1968 he spoke to the authorities in the home officeFrom the credited testimony of LittletonAssisting Littleton in handing out the cards beside Black were em-ployees James Berry, Franklin Terry, Lonnie Tant,Jimmy Johnson,Melvin133and told them that he would like to see another dayestablished at Conyers for a holiday for the dayafter Thanksgiving. Baker identified an interofficecommunication dated February 3, 1969, which dateantedates the advent of the Union's campaign, stat-ing that other subsidiaries of the parent corporationwere presently giving the day after Thanksgiving fora holiday to employees of the various subsidiarieswho were covered by union contracts and that itwould cause less misunderstanding if that policywas maintained in the Georgia plant. This interof-ficememo was signed by the president of theparent company. According to Baker, a notice ofcompany policy from the main office to each of thesubsidiary companies datedMay 1, 1969, wasreceived by him to be placed in the companymanual which listed the new roster of holidayswhich included the additional holiday of the dayfollowing Thanksgiving. Baker immediately postedthis notice on the bulletin board and this is thenotice to which the employees heretofore men-tioned testifiedThe Respondent, through Resident ManagerBaker and Sales Coordinator Stephen Frey, admitsthat on May 6 the Respondent called a meeting offour of its employees as representatives of the fourmain departments in Respondent's shop. Present atthatmeeting representing the Respondent wereBaker,Frey,andProductionSuperintendentLeonard Christian.Among the four employeesfrom the four different departmentswereMelvin Vaughn and Jimmy Johnson. Both Vaughnand Johnson were told by their respective forementhat they were to attend the meeting. So far aseither testified, there was no selection of represen-tatives made by the rank-and-file employeesWhat was discussed at the meeting is not al-together clear. Baker and Frey testified that Bakerexplained the purpose of the meeting was twofold,first to revitalize a moribund grievance procedurewhich had been established by management a yearearlier and under which no grievances had everbeen filed and, second, to create a committee forthe purpose of establishing a better means of com-munication between management on the one handand rank-and-file employees on the other.Vaughn and Johnson, while not directly con-tradicting this testimony, testified that additionalmatters were discussed They testified that copiesof the notice of the additional holiday were dis-tributedAdditionally, Baker announced that an ad-ditional wage rate increase was being planned forthe following September and steps were alreadybeing taken to bring this about However, in con-nection with this announced pay increase, Bakertestified that the Respondent regularly, at or about6-month intervals, gave pay increases and that atthe time of the last increase in March, before theV aughn, and Willie BigsbyFrom the credited undenied testimony of Littleton 134DECISIONSOF NATIONALLABOR RELATIONS BOARDadvent of the Union, a pay raise had been given andat that time the supervisors were instructed to in-form the employees that a further increase wasbeing planned for September. Vaughn admittedthat he had heard rumors to that effect and John-son admitted that at the time the March increasewas granted it was announced that the employeescould anticipate a similar wage increase in Sep-tember.Vaughn further testified that a number of"gripes" were discussed at the meeting and the com-pany officials stated that they would see about hav-ing soft drink machines installed in the plant andarrange for breaks during the workday. Vaughntestified additionally that no meeting such as thishad ever been held before.Johnson also testified as to other matters thatwere discussed. One of these was the proposed in-stallation of fans to alleviate the heat conditions intheworking areas. It was also announced thatmeetings such as this would be held every month toattempt to satisfy the employees' grievances. Addi-tionally, the matter of the Union was brought upand Baker told the employees that unions were justa bunch of crooks and were out to get the em-ployees' money.Baker,according to Johnson, then told the em-ployees that over a period of 2 years the Unioncould get the men only about 30 cents whereaswithout the Union the employees would probablyreceive about 60 cents.In connection with the formation of this commit-tee, both Baker and Frey testified that the meetingwas called because management had been con-cerned that none of the men had taken advantageof the grievance procedure which had been set upabout a year earlier. They knew that there must besome grievances which the men wanted to call tothe attention of management and therefore theyconcluded that it would be a good idea to form acommittee which would make the processing ofgrievancesmore attractive to the employees. Toshow that this idea had had its inception prior tothe advent of the Union, Frey testified that he hadread in the March edition of a publication, The Na-tions'Business,thatgoodmanagementwasmanagement which had good communications withits employees. Therefore, it was during this periodand prior to the Union's commencemept of or-ganizing activities among the employees that theidea for the formation of the committee had beenborn. They therefore testified that the advent of theUnion did not have anything to do with the forma-tion of the committeeOnly one other committee meeting was held sub-sequent to the one described above. This meetingwas called to tell the employee representatives thatthere would be no further committee meetings andthat the committee was disbanded upon advice ofcounsel because counsel thought that with the ad-vent of the Union the purpose of the committeemight be misinterpreted and might constitute thebasis for an unfair labor practice chargeOn May 5, the day before the meeting, Johnsonhad a conversation with Plant SuperintendentChristian at Johnson's work station. According toJohnson, Christian asked him if he had signed anyunion cards or how many union cards he hadsigned. Johnson answered that he had signed justone.Christian did not deny the conversation butstated that it occurred when Johnson brought upthe complaint that the California branch employeeshad better working conditions and benefits than theemployees in Conyers and Christian jokinglyreplied, "How many union cards have you alreadysigned today?" With that Christian walked off.2Concluding findings with regard to interference,coercion, and restraintAlthough the Respondent had no official noticeof the Union's campaign among its employees untilMay 19 when the Union filed a representation peti-tionwith the Board, it may readily be concludedthat Respondent's management had ample informa-tion that at least some of its employees were in-terested in unionization and that some were ac-tually engaged in organizing activity. Thus, Gib-bons, Frey, and Holcombe had ample-opportunityto observe the meeting of Respondent's employeeswith Business Representative Hurst at the Veteransof Foreign Wars Club on April 24. Then on April10 and on April 25, Littleton, Black, and other em-ployees openly and notoriously circulated Boardpamphlets and union designation cards in the park-ing lot, at the entrances, and within the plant itself.Moreover, this distribution was observed specifi-cally by Holcombe.Itwas only after these events and the advent oftheUnion that projects were effectuated byRespondent's management even though such pro-jects were, perhaps, discussed before the advent ofthe Union. But, the events that occurred followingthe union meeting on April 24 followed so closelyone upon the other and were timed too closely tothe beginnings of the union activity in the Respon-dent's plant to be considered merely coincidentalspontaneous activity by the Respondent, not at allrelated to the attempted unionization of the em-ployees.Ido not at this point consider the merits of thelayoffs of Littleton and Black which followed theiractive distribution of Board pamphlets and designa-tion cardsHowever, I do note the other eventswhich followed soon after. First came the an-nouncement on or about May 5 of the additionalholiday to be given the day after Thanksgiving, fully5months away Second, this may have been givenconsideration by Respondent's management earlier,but certainly a less critical time for the announce-ment could have been made Then, almost simul-taneously came the attempted formation of the MADISONINDUSTRIESOF GEORGIAcombined grievance and communication committeewith a reiteration at that committee meeting thatthe employees would receive a wage rate increase 4months hence, coupled with disparaging remarksabout the Union by Resident Manager Baker. Also,at that meeting, a statement was made that the em-ployees would get twice as much out of the Respon-dent without the Union as with the Union, 60 centsas against 30 cents.I therefore find and conclude that the announcedadditional holiday, the reiteration of the wage rateincrease to be given in September, and the attemptto form the grievance and information committeewere for the purpose of discouraging support fortheUnion. The Act "prohibits not only intrusivethreats and promises but also conduct immediatelyfavorable to employees which is undertaken withtheexpresspurpose of impinging upon theirfreedom of choice for or against unionization and isreasonably calculated to have that effect.""The timing of the decisions to give the employeesthese newly added benefits and the timing of theannouncementof a vacation plan was of crucial sig-nificance in determining the question of the truepurpose and therefore the unlawfulness of theRespondent's actions.In connection with the foregoing, the SupremeCourt has said, "The dangers inherent in well-timedincreases and benefits is the suggestion of a fist in-side the velvet glove. Employees are not likely tomiss the inference that the source of benefits nowconferred is also the source from which futurebenefits must flow and which may dry up if it is notobliged. "9Itherefore find and conclude that the announce-mentof the granting of the extra holiday, the an-nouncementand reiteration of the wage rate in-crease to take place the following September, andthe attempt to form the grievance and informationcommittee were all acts constituting interference,coercion, and restraint of the Respondent's em-ployees calculated to discourage their union activi-ties and therefore violative of Section 8(a)(1) ofthe Act.As noted above, employee Jimmy Johnsontestified that Leonard Christian, plant superinten-dent, asked Johnson if the latter had signed anyunion cards or how manyunioncards the latter hadsigned.Christian admitted asking Johnson, "howmany union cards have you signed today9" butstated that he asked the question jokingly. It mustbe noted that this conversation occurred about thesame time that all of the foregoing events tookplace In light of this, I cannot conclude thatChristian's remark no matter how lightly said wasnot likely to have a coercive effect upon Johnsonand upon any employee to whom Johnson relatedthe incident. Thus, I find and conclude that this in-terrogation of Johnson was an additional incident inwhich the Company was involved in attempting to135discourage its employees' union activity and affilia-tion.Accordingly, I find and conclude that the in-terrogation constituted unlawful restraint in viola-tion of Section 8(a)(1) of the Act.C. TheLayoffs1.The circumstances and the defenseAs set forth above, George Littleton and TonyBlack were laid off along with two other employees,Tony Hall and Charles Dalton, on April 25, the dayafter the meeting at the Veterans of Foreign WarsClub and the same day that Littleton and Black dis-tributed union authorization cards at Respondent'spremises.Littleton commenced working for the Respon-dent on June 22, 1966, and worked continuouslythereafter until the day of the layoff. At the time ofhis layoff, Littleton was a brake or press operatorand had been such for some months. There is noshowing that Littleton performed his work in an un-satisfactory manner. However, there is record sup-port, including Littleton's own admission, that hecomplained of various jobs that he had held in theplant before that of brake operator, and that at onetime when he had been asked to transfer temporari-ly from the job of brake operator to another opera-tion, he had not completely demurred but had ex-pressed his reluctance in no uncertain terms.With regard to Littleton's union activity, he wasthe instigator of the Union's drive in the Respon-dent's plant and, as shown above, arranged for andcalled the employees to the meeting at the Veteransof Foreign Wars hall on April 24.Black had worked for the Respondent for a littleover a month as a helper on the press in the por-celain department. At an earlier period, for about 8months in 1966, Black had worked for the Respon-dent but had been discharged at that time for ex-cessive absenteeism. There is no record showingthat with regard to his latest employment with theRespondent, there was anything unsatisfactory inhis performance.Littleton and Black were laid off at approximate-ly 4:30 on the afternoon of April 25. Earlier thatday, both had distributed union authorization cardsopenly in and about the Respondent's premises.That the Respondent had knowledge of Littleton'sactivities on behalf of the Union can be inferredfrom the fact that he was observed in the act ofhanding out union authorization cards by FloydHolcombe, the sheetmetal foreman and Littleton'simmediate superior. Although there is some doubtas to Holcombe's authority to hire or discharge em-ployees, there is little doubt that he effectivelydirects the work of the employees in the sheetmetalshop and that the employees follow his directions.Moreover, that Holcombe is more than a leadmanisborne out by the testimony of Shop Superinten-"NLRB v E chungeParts Co,375US405,409"NLRB v Lsc/wineParts(o,supra.tt409 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent Leonard Christian to the effect that whenChristian returned to work from his shortened va-cation on April 24, he consulted and reviewedhis work schedule with Holcombe before taking ac-tion.Although there may be some room for doubt,Iconclude on the basis of the entire record that'Holcombe is a supervisor or at least an employee soclosely aligned to management that notice to Hol-combe may be considered as notice to the Respon-dent. From this I infer specific knowledge on thepart of Respondent's management that Littletonhad distributed authorization cards on Respon-dent's premises on the day of the layoff. Moreover,as stated above, both Littleton and Black dis-tributed the cards openly so that they could readilybe observed by anyone in the plant including theupper echelon of Respondent's management.Littleton was laid off at 4:30 p.m. on April 25 byLeonardChristian.When Christian informedLittleton of the latter's layoff he told Littleton thatthe latter's machine had caught up and that theywere going to have to lay him off for lack of work.Upon receiving this news, Littleton asked if hecould be transferred to another job temporarily.Christian answered that the Respondent could notput a high paying man on a low paying job, in otherwords, could not put Littleton on a job which or-dinarily could be performed by a man who wasbeingpaidatamuch lower rate than wasLittleton.10 That Littleton was qualified to performother jobs within the plant is established by the factthat he had satisfactorily advanced from lower pay-ing jobs to the current job over the period of timethat he had been employed in the Respondent'splant.Littleton testified that at the time of the layoff,there was no lack of work for his machine. Thistestimony was repeated in the testimony of otheremployees called by the General Counsel. Thus,employee Lonnie Tant testified that there was workavailable for Littleton's machine on the day thelatterwas laid off and that the machine did notremain idle for more than a day or two afterlittleton was laid off but was operated by other em-ployees and ran continuously until Littleton was re-calledon June 9. Witness Joel Terry likewisetestified that there was sufficient work available forthemachine Littleton operated; that other em-ployees were put on Littleton's job on April 28 or29; and that the machine has run steadily ever sincethat time up to the date of the hearing. Also cor-roborating this testimony was the testimony of wit-nesses Vaughn and Hamlin.The same type of testimony was offered with re-gard to the layoff of Black. It should be noted, inconnection with this layoff, that Black is Littleton'sbrother-in-law.Besides Black, witnesses Vaughnand Hamlin testified that Black had ample workand that the machine on which Black assisted wasnever shut down during the entire time thatLittleton was laid off. Hamlin, in fact, testified thatBlack was his helper and that after Black was laidoff he was assigned another helper who continuedto aid him to work his machine regularly.On its part, the Respondent contends that thelayoffswere necessitated by economic circum-stances and that the selections for layoff were madeby criteria which were based on sound businessjudgment and not influenced on any antiunion con-siderations.Insupportof these contentions,Respondent offered first the testimony of both Re-sidentManager Baker and Sales Coordinator Freyto the effect that Respondent's business is seasonalinnature; thatmost of its production is theprefabrication of automotive service stations forvarious oil companies; and that the summer is theRespondent's busiest season, the winter and earlyspring the slowest. In addition, Baker and Freytestifiedthatone of the Respondent's largestcustomers, Pure Oil, and the one from whom theRespondent had been expecting its largest con-struction orders for the year 1969, had not placedthe contracts because of a curtailment of Pure Oil'sbuilding program. Thus, at the time just before thelayoffs, a review of the jobs on hand was made,which review led to the conclusion that there wasnot enough work on hand, or in prospect for theimmediate future, to warrant keeping on the fullcomplement of employees.As proof of the foregoing, Respondent in-troduced into evidence its erection schedule as ofApril 23.WitnessFrey,testifyingfrom thisschedule, stated that as of that date the shop hadscheduled for production only enough sheetmetalwork for 104 days of scheduled erection work andhad to produce steel work to support 97 days ofscheduled steel erection work. In contrast to this,the erection schedule for June 11, 1969, 2 daysafter the Respondent sent notice to those laid off toreturn to work, showed that there 188 days ofsheetmetal erection work for which the shop hadnot yet fabricated the metal and there were 173days of steel work for erection which had not yetbeen fabricated. Thus, according to Frey, there wasan absence of work available for the employees asof April 23 while there was sufficient work as ofJune 9, the date the notices to return to work wereforwarded to the laid-off employees. Accordingly,on the face of the record the workload was muchlower in April than it was in June.In addition to the foregoing, there was testimonyto the effect that Respondent had laid off em-ployees at former times when work became slow inthe shop. Thus although Littleton testified that hehad never known of anyone being laid off by theEmployer prior to his layoff on April 25, he ad-mitted on cross-examination that a senior em-ployee, one Leslie Johnson, had been laid off" From the testimony of Littleton Christian didnot dispute thistestimony to any great effect MADISONINDUSTRIESOF GEORGIA137several times for a week or two. Lonnie Tant alsotestified that after he had been employed by theEmployer for 1-1 /2 years as a brake operator in thesheetmetal shop he had been laid off for severalmonths for lack of work. In addition to this, witnessTerry, another witness for the General Counsel, ad-mitted that in January 1969 five employees hadbeen laid off for lack of work.Additionally,Production Supervisor Christiantestified that the foreman in the steel shop quit onApril 24, 1969. Assoon as the Respondent hadmade its necessary adjustments to the quitting ofthe steel shop foreman, it laid off another steel shopemployee, Ed Henry, who had been employed forover 4 years. Henry was not one of the four laid offon April 25 but was laid off a week after Littleton.He was not recalled until after Littleton had beenrecalled. Additionally, an employee quit in the steelshop the next week and he was not replacedMoreover, all of the General Counsel's witnesseswho testified that Littleton's machine was beingoperated all of the time that Littleton was laid off,further testified that there was no overtime workduring that period and that the work went alongwell without the help of Littleton and the otherswho had been laid off.With regard to the selection for layoff the recordshows that Joel Terry attended the union meetingon April 8, 1969,he attended the union meeting onApril 24, and he distributed cards on April 25Also, James Berry, another employee, distributedcards on April 25 and also attended the unionmeetingonApril 8MelvinVaughn, anotherGeneral Counsel witness, attended the meeting onApril 8 and 24 and handed out Board pamphlets onApril 10 and union authorization cards on April 25.Yet, none of these employees were laid off on theApril 25 layoff. Additionally, Vaughn testified thaton April 25 he spoke with Shop Foreman FloydHolcombe about the meeting at the Veterans ofForeign Wars Club on the previous evening and yetVaughn was not laid off. Moreover, Sales Coor-dinator Frey testified that Metal Shop SupervisorHolcombe had told him on the evening of April 24that he had recognized employees Vaughn and Tantat the meeting which the employees were holding atthe Veterans of Foreign Wars Club on that date.Inaddition to all of the foregoing, Christiantestified as to the reasons for the selection of themen who were laid off. With regard to Littleton,Christian testified that he discussed with Holcombeand Frey the amount of work and the type of workthat was scheduled to come through the shop. Itwas decided that the big brake, which Littletonoperated, would not be needed for the next week orso as much as the other, smaller brake which wasbeing operated by Lonnie Tant. Tant had been abrake operator since 1964. Littleton had been abrake operator only for about 3 months and there-foreTant was the more experienced and, inChristian's opinion, was the better brake operator.Furthermore, in the past, Littleton had been askedto do some other machine work in the shop besidesoperating the brake. This was 2 or 3 weeks beforethey laid him off and while the sectioning man wason vacation. Littleton replied in answer to therequest that he not go to the section departmentand that he did not want to go back there.Although he did not refuse, he just told Hol-combe, his supervisor, that he did not want to go.Accordingly, according to Christian, Littleton wasselected for layoff. Furthermore, after Littleton wasselected for layoff his brake was operated a fewdays later for a short time by Lonnie Tant, whosebrakewas then not being operated at all.Thereafter, employeeGrenade worked on thebrake a good deal of the time that Littleton nor-mally would have worked on it had Littleton beenworking. The reason that they did not call Littletonback at that time was that they did not have enoughwork for both Grenade and Littleton and Grenadewas a more senior employee and a very capablebrake operator.At thesame time the review was made of man-power in the P.E. fabrication shop where Hall andBlack worked. In that shop they had two smallbrakes and decided that Tony Black was the newestman in the department and that Ernest Howard,who was Littleton's helper, had been with theRespondent about 2 years. They decided thatHoward was a good employee and that his pay ratewas in line with the pay scale in the P.E fabricationshop. As a result, they decided to move Howard toBlack's position as a helper and lay Black off.Furthermore, they considered Howard a more relia-ble employee than Black who had previously beendischarged some years before because of excess ab-senteeism.Additionally, employee Charles Dalton, who wasa helper and a grinder, had been employed at theRespondent's shop only about a week to 2 weeksbefore the layoff. Since he was the newest em-ployee they decided to lay him off. Additionally,Christian testified that employee Tony Hall was laidoff because there was not enough work in thefinishing department to keep him busy. It should benoted that neither Hall nor Dalton were in any wayinvolved with the Union. Additionally, the reasonthat Grenade was not laid off was because he, withallhis experience, would willingly perform almostany job in the shop and therefore could be usedwherever he would be needed. In contrast, Littletonwas not satisfactory in this respect because of hisreluctance to perform any work but that of brakeoperator.2.Concluding findings with regard to the layoffsAs heretofore related, the Respondent contendsthat there was good economic reason for thelayoffs. It cites the seasonal nature of its business,the failure of its largest customer to place expected 138DECISIONSOF NATIONALLABOR RELATIONS BOARDcontracts, the erection schedules which showed adearth of work for the period immediately follow-ing April 23, the increase showed by the scheduleof June 11, the fact that although there were anumber of quits immediately following the layoffsthere was no attempt to replace the employees whoquit and that, in fact, employee Henry, a long-timeemployee, was also laid off about a week afterLittleton and Black. Finally, Respondent points tothe fact that during the layoff period its work forcewas ample and that production was not hampered;there was no overtime and there was no replace-ment of employees who had quit or who had beenlaid off.From the foregoing, I am satisfied and concludethat there was sufficient economic justification forthe layoffs since the Respondent's records showedthat there just was not sufficient work for the fullcrew that was working on April 23. Therefore I findand conclude that the only consideration for thelayoffs was economic and there was no antiunionconsideration for the same.To be decided next is the question of whether theselection of Black and Littleton for layoff was dis-criminatory. In considering this issue, the timing ofthe layoffs must be considered. They occurred justafter the union meeting of April 24 and the veryday that Littleton and Black were engaged in dis-tributing union authorization cards in and about theplant.Also, to be considered, as, decided hereto-fore, is the antiunion activity of the Respondent inannouncing the additional holiday, the pay increasefor the following September, the attempted forma-tion of the grievance and information committee,and the unlawful interrogation. These factors, thetiming and the interference, coercion, and restraintraise grave doubts as to the bona fides of the selec-tion of Littleton and Black, union activists, forlayoff.However, mitigating against these factors are thefacts that other employees, equally as active for theUnion, or almost equally as active as Littleton andBlack, were not laid off. Also, others who were laidoff, including long-time employee Henry, were notin any way associated with the Union Nor does theGeneral Counsel contend that the nonunion em-ployeeswho were laid off were laid off tocamouflage the alleged discriminatory motivationfor laying off Littleton and Black.Added to the foregoing are the specific reasonsgiven by Superintendent Christian for the selectionof Littleton and Black. In Littleton's case, the latterwas the junior brake operator having been on thebrake only a few months as contrasted to the yearsexperience of Tommy Grenade and of Lonnie Tant,also a union activist. Also, Littleton had displayedreluctance and displeasure in the past when askedto perform work in the shop other than his regu-larly assigned duties.With regard to Black, he had been employed atthis time only for about a month and a half and wasnot considered as reliable as a more senior em-ployee, especially since Black had been dischargedfor cause during an earlier period of employmentwith the Respondent.Thus, considering the record as a whole, I am ledto the conclusion, although the situation is notwithout some doubt, that the preponderance ofcredible evidence weighs in favor of finding that theconsideration for the layoffs of Littleton and Blackwas economic and nondiscriminatory and that theGeneral Counsel has failed to prove by a preponde-rance of the evidence that Littleton and Black werelaid off for antiunion reasons. I therefore concludeand find that the Respondent has not violated Sec-tion 8(a)(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theoperations of the Respondent as described in sec-tion I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow thereof.THE REMEDYPursuant to Section 10(c) of the Act, asamended, I recommend that the Respondent be or-dered to cease and desist from engaging in the un-fair labor practices found and take certain affirma-tive action designed to effectuate the policies of theActIthaving been found that the Respondent by in-terrogation, promises of benefit, and other meanshas interfered with, restrained, and coerced em-ployees in violation of Section 8(a)(1) of the Act, Ishall recommend that the Respondent cease anddesist therefromUpon the basis of the above findings of fact andupon the entire record in the case I make the fol-lowing:CONCLUSIONS OF LAW1The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.Sheet Metal Workers, International Associa-tion,AFL-CIO, Local380, is a labor organizationwithin the meaning of Section2(5) of the Act.3.By interfering with, restraining,and coercingemployees in the exercise of rights guaranteed inSection7 of theAct, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act. MADISON INDUSTRIES OF GEORGIA4.By laying off employees George Littleton andTony Black, the Respondent has not violated Sec-tion 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclu-sions of law and upon the entire record in the case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is ordered thatthe Respondent, Madison Industries, Inc. of Geor-gia, its officers, agents, successors, and assigns,shall:ICease and desist from.(a) Interrogating employees concerning theirunion activities and their attitude toward theUnion.(b)Granting employees benefits such as addi-tional holidays for the purpose of causing its em-ployees to reject the Union as their bargainingrepresentative, or any other labor organization astheir bargaining representative.(c) Soliciting its employees to form a committeeto deal with the Respondent concerning employeegrievances and conditions of employment in orderto discourage membership in the Union and to en-courage their employees to reject the Union or anyother labor organization as their bargainingrepresentative.(d) Promising employees a wage increase inorder to discourage the employees from joining orengagingin activities on behalf of the Union orany other labor organization; provided, however,that nothing herein shall be construed as requiringRespondent to rescind, abandon, or vary anyeconomic benefits or any term or conditions of em-ployment heretofore granted by the Respondent tothe employees.(e) In any like or related manner interferingwith,restraining,or coercing its employees in theexercise of their rights to form, join, assist, or berepresented by Sheet Metal Workers, InternationalAssociation, AFL-CIO, Local 380, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, or to engagein other concerted activity for the purpose of col-lectivebargainingor other mutual aid or protectionor to refrain from any and all such activity.2.Take the following affirmative action necessa-ry to effectuate the policies of the Act.(a) Post at its plant in Conyers, Georgia, copiesof the attached notice marked "Appendix."" Co-pies of said notice, on forms provided by the Re-gionalDirector for Region 10, after being dulysigned by the Respondent's representative, shall bepostedby the Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-139cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other materialNo other material relative to this matter shall beposted during this period(b)Notify the Regional Director for Region 10,inwriting, within' 20 days from the receipt of thisDecision, what steps have been taken to complyherewith. 12IT IS FURTHER ORDERED that paragraphs 13, 14,and 16 of the complaint herein be dismissed." In the event no exceptionsare filed as provided bySection102 46 ofthe Rules and Regulationsof the National LaborRelations Board, thefindings, conclusions,recommendations,and RecommendedOrder hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted bythe Board and become its findings, conclusions,and order, andall objectionsthereto shall he deemed caned forall purposes In the eventthat the Board'sOrder is enforcedb) a Judgmentof a UnitedStates Courtof Appeals,the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board"shall be changed to read"Posted Pursuantto a Judgment of the United States Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board "'2 In the event that this Recommended Order is adopted by the Board,this provision shall he modifiedto read "Notifythe RegionalDirector forRegion 10, in writing,within 10 days from the date of this Order, what stepsRespondent has taken to comply herew nh -APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question any employees abouttheir union activities or their attitude towardthe Union.WE WILL NOT make promises to our em-ployees of increased wages in order to getthem to disaffiliate or disassociate themselvesfrom any labor organization.WE WILL NOT assist and encourage em-ployees to form any committees for the pur-pose of discouraging our employees to join orassistany labor organization including SheetMetalWorkers, InternationalAssociation,AFL-CIO, Local 380.WE WILL NOT grant additional holidays toour employees for the purpose of causing ouremployees to reject Sheet Metal Workers, In-ternational Association, AFL-CIO, Local 380,or any other labor organization as our em-ployees bargaining representative.WE WILL NOT in any like or similar mannerinterferewith, restrain, or coerce our em-ployees in the exercise of their right to join,form, or assist, or be represented by SheetMetalWorkers, InternationalAssociation,AFL-CIO, Local 380, or any other labor or-ganization, to bargain collectively through 140DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentatives of their own choosing, or en-gage in other concerted activity for the pur-pose of collective bargaining or other mutualaid or protection or to refrain from any or allsuch activity.MADISON INDUSTRIES,INC. OF GEORGIA(Employer)DatedBy(Representative) (Title)Thisis an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice, 730Peachtree Street,N.E , Atlanta,Georgia 30308,Telephone404-526-5760.